 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED March 31, 2020

DOC #:
UNITED STATES DISTRICT COURT DATE FILED: Y—-29-U

SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

x

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEO CONFERENCE
ale
20 -CR- = ( 389) ( JGK)
Dave Minter '
Defendant(s).

---- x
Defendant Dave Minter hereby voluntarily consents to

 

participate in the following proceeding via videoconferencing:
Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

/__ Plea/Trial/Sentence

 

 

 

 

Derek (Cohen
Defendant's Signature Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)
Dave Minter Derek Cohen
Print Defendant's Name Print Defense Counsel’s Name

This proceeding was conducted by reliable video conference technology.

Co a f o
April 28, 2021 be (bp

Date U-S District judge/U.S. Magistrate Judge

 
